DETAILED ACTION
This action is response to communication:  response to original application filed on 03/20/2019.
Claims 1-22 are currently pending in this application.  
The IDS filed on 12/19/2019 has been accepted.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 17, the claim recites “sharepoint”.  However, such term is a trademark, which is merely an indication of goodwill.  It is unclear how such a term further limits the claim.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel et al. US Patent Application Publication 2008/0183700 (hereinafter Gabriel), in view of Ng US Patent Application 2013/0097157 (hereinafter Ng), and further in view of LaFever US Patent Application Publication 2014/0032259 (hereinafter LaFever). 

As per claim 1, Gabriel teaches a computerize method for managing personal digital identifiers of a user in a plurality of data elements stored in a computerized system, the method comprising: in a computerized system comprising a plurality of computerized devices communicating over a communication network, the plurality of computerized devices including a plurality of processors or a plurality of storage devices storing a plurality of data elements (Gabriel paragarph 28 with connecting to multiple data sources over the network);  (a) receiving 
	Although Gabriel teaches searching for the plurality of data elements, Gabriel does not explicitly teach obtaining patterns of identifiers of the personal digital identifiers and using the 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gabriel with Ng.  One of ordinary skill in the art would have been motivated to perform such an addition to provide efficiency to reduce search times and optimize search results (paragraph 6 of Ng).
	Although the Gabriel combination teaches providing candidate personal digital identifiers, the combination does not explicitly teach upon validating by the user the one or more candidate personal digital identifiers, adding by the processor the validated candidate personal digital identifiers to the personal digital identifiers of the user.  However, allowing users to modify/add/delete suggested candidate profiles is well known in the art.  For example, see LaFever (see figure 5A wherein aggregated data profile is generated, which includes candidate personal digital identifiers; see paragraph 104, wherein user may review or edit the profile).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Gabriel combination with LaFever.  One of ordinary skill in the art would have been motivated to perform such an addition to provide private and secure collection nd management of a user’s personal data (paragraph 11 of LaFever).


	As per claim 3, it would have been obvious wherein searaching for the personal digital identifiers in the plurality of data elements comprises assigning a priority to each of the personal digital identifiers and searching for the personal digital identifiers according to the assigned priority (obvious over LaFever; see paragraph 143 with indicating priority to search terms for search; also see Gabriel paragraph 39-40 wherein the search results are then shown in a prioritized/weighted manner based on signficance).
	As per claim 4, it would have been obvious wherein assigning the priority to each of the personal digital identifiers comprises assigning a weight to each of the personal digital identifiers (paragraphs 39-40 with assigning weights to search results; as seen inLaFever in paragraph 143, priority can be used in the search terms).
	As per claim 5, it would have been obvious to further comprises searching for the personal digital identifiers in data elemetns of other computerized systems communicating with the computerized system (Gabriel paragraph 36 and trhoguhout with searching through publicly available search engines).
	As per claim 6, it would have been obvious wherein searching for the personal digital identifiers in data elements in the one or more additional computerized devices comprises searching databases on third party storage devices (Gabriel paragraph 36 with searching in public search engines or private search engines).

	As per claim 8, it would have been obvious over the Gabriel combination wherein receiving the personal digital identifiers for identifying the user comprises receiving a request from the user for the personal digital footprint of the user (Gabriel paragraphs 29-30 with providing search terms to gain a search report; the search includes the search report and also a signature/footprint (paragarph 54).). 
	As per claim 9, it would have been obvious over the Gabriel combination to repeat c-h at predefined time intervals (obvious over Gabriel paragraph 13, wherein the search result may be obtained periodically; see also paragarph 46).
	As per claim 10, it would have been obvious over the Gabriel combination to provide a risk assessment in the stored personal digital footprint of the user (obvious over Gabriel; see paragraph 59-64 with determining reputation score and calculating whether this would positively or negatively affect reputation of user).
	As per claim 11, it would have been obvious over Gabriel to delete some or all of the personal digital identifiers in the identified data elements in response to a deletion request (paragraph 45 wherein user may request to remove terms and data).
	As per claim 12, it would have been obvious over Gabriel to move some or all of the personal digital identifiers in the identified data elements to a different location in response to a move request (paragraph 45 wherein user may request information to be removed)

As per claim 14, it would have been obvious over the Gabriel combination further comprising changing access permissions of some or all of the personal digital identifiers in the identified data elemetns in response to a change access request (paragraph 137 wherein user’s may change access permissions of certain identifiers to different sources; also see figure 25 and paragraph 146.)
As per claim 15, it would have been obvious over the Gabriel combination wherein receiving the personal digital identifiers for identifying the user comprises entering by the user the personal digital identifiers on a digital form (Gabriel paragraph 30 wherein users provide an information processing module with the terms).
As per claim 16, it would have been obvious over the Gabriel combination wherein validating the one or more candidate personal digital identifiers by the user comprises requesting the user to validate the one or more candidate personal digital identifiers appearing on a digital form (paragraphs 42-43 with presenting user additional search terms the user may select).
As per claim 19, it would have been obvious over the Gabriel combination wherein the personal digital identifiers of the user are selected from the group consisting of user name, lgin 
As per claim 20, it would have been obvious over the Gabriel combination wherein the personal digital footrpitn of the user is stored in a secore environment or a secure database (paragraph 30 with search result placed in storage in a storage module; also see paragraph 54-55 with search signatures stored in storage; see paragraph 33 of different examples of data storage module which are examples of secure storage; also see paragraph 75 of LaFever which teaches the obviousness of encrypting data in storage).
As per claim 21, it would have been obvious over the Gabriel combination wherein the computerized system is an enterprise (see LaFever Figure 3 with enterprise/concierge as the system interacting between the consumer and third party vendors).
Claim 22 is rejected using the same basis of arguments used to reject claim 1 above. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the Gabriel combination as applied above, and further in view of Tripp et al. US Patent No. 6,516,337 (hereinafter Tripp)
As per claim 17, the Gabriel combination does not explicitly teach monitoring CPU loading in the plurality of computerized devcies or data throughput in communications 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Gabriel combination with Tripp.  One of ordinary skill in the art would have been motivated to perform such an addition to create more efficiency in searches and make the search results more meaningful (col. 5 lines 1-6 of Gabriel).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable the Gabriel combination as applied above, and further in view of Dumais et al. US Patent No. 7,162,473 (hereinafter Dumais)
As per claim 18, the Gabriel combination does not explicitly teach wherein the data elements are selected from the group consisting of files, folders, sharepoint documents, and e-mail messages.  However, this would have been obvious.  Gabriel already teaches searching through all types of documents (such as paragraph 36), and it would have been obvious to one of ordinary skill in the art that such databases includes files, folders, emails, etc.  However, for a further teaching of searching through such documents, see Dumais (claim 1, with search hrough files, folders, emails, etc). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Gabriel combination with Dumais.  One of ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495